        Case 1:15-cv-13099-FDS Document 296 Filed 09/10/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

PURDUE PHARMA L.P.,                                )
PURDUE PHARMACEUTICALS L.P.,                       )
and RHODES TECHNOLOGIES,                           )   C.A. No. 15-cv-13099-FDS
                                                   )   (lead case)
                      Plaintiffs,                  )
       v.                                          )   C.A. No. 17-cv-11814-FDS
                                                   )   (member case)
COLLEGIUM PHARMACEUTICAL, INC.,                    )   C.A. No. 21-cv-10598-FDS
                                                   )   (member case)
                      Defendant                    )


            JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
                         FOR THE ’961 AND ’434 PATENTS

I.     Identification of Agreed or Disputed Terms and Proposed Constructions

       The following tables set forth the list of disputed and agreed-upon claim terms and phrases

in asserted patents U.S. Patent Nos. 9,693,961 (“’961 patent”) and 10,407,434 (“’434 patent”), and

the parties’ respective proposed constructions.

                                             Table 1.a.
                             Disputed Terms and Phrases for ʼ961 Patent

        Disputed          Patent/Claims           Plaintiffs’ Proposed   Collegium’s Proposed
     Claim Term or                                   Construction            Construction
         Phrase

 1. abuse deterrent     ’961 patent          dosage form including a     “dosage form that is
    dosage form         claims 1 and 16      means of causing a          subject to less
                                             reduced potential for       parenteral, intranasal, or
                                             abuse                       oral abuse than other
                                                                         dosage forms,” or, to
                                                                         preserve validity,
                                                                         “dosage form that
                                                                         implements the use of
                                                                         an aversive agent to
                                                                         deter abuse”

 2. homogenous          ’961 patent          a single-phase mixture      a mixture where the
    mixture             claims 1, 11, and    having uniform              ingredients are
       Case 1:15-cv-13099-FDS Document 296 Filed 09/10/21 Page 2 of 13




       Disputed         Patent/Claims       Plaintiffs’ Proposed      Collegium’s Proposed
    Claim Term or                              Construction               Construction
        Phrase

                       16                 composition and             uniformly distributed
                                          properties throughout       and need not form a
                                                                      single phase


                                           Table 1.b.
                            Disputed Terms and Phrases for ʼ434 Patent

    Disputed Claim      Patent/Claims      Plaintiffs’ Proposed       Collegium’s Proposed
    Term or Phrase                            Construction                Construction

1. dissolving the     ’434 patent        plain and ordinary           creating a solution of
   resultant          claim 1            meaning (i.e., creating a    the resultant oxycodone
   oxycodone free                        solution of the oxycodone    free base or oxycodone
   base or                               free base or oxycodone       HCl from step (i) for
   oxycodone HCl                         HCl from step (i) with a     recrystallization at or
   from step (i) in a                    solvent that is capable of   above 70 degrees
   suitable                              recrystallization.)          Celsius using a solvent
   recrystallization                                                  where oxycodone HCl
   solvent                                                            or oxycodone free base
                                                                      is reasonably soluble at
                                                                      temperatures above
                                                                      room temperature and
                                                                      insoluble or nearly
                                                                      insoluble at
                                                                      temperatures at or
                                                                      below room
                                                                      temperature, and where
                                                                      the impurity is soluble
                                                                      at or below room
                                                                      temperature or
                                                                      insoluble at all
                                                                      temperatures

2. cooling the         ’434 patent       lowering the temperature     lowering the
   recrystallization   claim 1           to cause purified            temperature to cause
   solvent to                            oxycodone free base or       purified
   precipitate                           oxycodone HCl to come        oxycodone free base or
                                         out of solution              oxycodone HCl to
                                                                      come
                                                                      out of solution in
        Case 1:15-cv-13099-FDS Document 296 Filed 09/10/21 Page 3 of 13




                                                                          crystalline form


                                              Table 2
                                   Agreed-Upon Terms and Phrases

       Claim Term or        Patent/Claims                Agreed-Upon Construction
           Phrase

 1. Preamble of claim 1 ’434 patent           The preamble is a limitation of the claim and
    (A process of       claim 1               has its plain and ordinary meaning.
    purifying
    oxycodone free base
    or
    oxycodone HCl that
    contains 8α, 14-
    dihydroxy-
    7,8-
    dihydrocodeinone
    or
    HCl salt thereof in
    the
    oxycodone free base
    or
    oxycodone HCl)

 2. reducing                ’434 patent       plain and ordinary meaning (i.e., lowering
                            claim 1           the amount of 8α,14-dihydroxy-7,8-
                                              dihydrocodeinone or HCl salt thereof in the
                                              oxycodone free base or oxycodone HCl to less
                                              than it was prior to step (i))



II.    Ranking of Order of Importance of Terms and Phrases to Be Construed

       The parties were able to reach agreement on the ranking of the order of importance of the

terms and phrases to be construed, as set forth in Tables 1.a. and 1.b. above.


III.   Claim Construction Hearing

       The parties anticipate that two hours will be sufficient for the claim construction hearing,
        Case 1:15-cv-13099-FDS Document 296 Filed 09/10/21 Page 4 of 13




to be split evenly between the parties (i.e., one hour per side). Unless otherwise directed by the

Court, the parties propose to present their arguments on a term-by-term basis in the order set forth

in Table 1 above. Plaintiffs will present first with respect to each of the ’961 patent terms, followed

by Collegium. Collegium will present first with respect to each of the ’434 patent terms, followed

by Plaintiffs. The parties do not intend to call live witnesses at the hearing.

       Unless requested by the Court, the parties do not plan to present a formal tutorial on the

relevant technology; however, either party may present a brief background prior to presenting their

respective arguments on the first term. The parties will send a PDF version of their PowerPoint

slides, if any, to the Court by 12:00pm ET one day before the hearing (i.e., Monday, October 4).

       Attached as Appendix A is the parties’ joint claim construction chart, noting each party’s

proposed construction of each term, and supporting evidence.



 Respectfully submitted
 Date: September 10, 2021


 /s/ Christopher M. Morrison                        /s/ Jake M. Holdreith____          ___
 Christopher M. Morrison (BBO# 651335)              Christopher P. Sullivan (BBO #485120)
 JONES DAY                                          ROBINS KAPLAN LLP
 100 High Street                                    800 Boylston Street
 21st Floor                                         Suite 2500
 Boston, MA 02110                                   Boston, MA 02199
 Telephone: (617) 960-3939                          (617) 267-2300
 Facsimile: (617) 449-6999                          CSullivan@RobinsKaplan.com
 cmorrison@jonesday.com
                                                    Jake M. Holdreith (pro hac vice)
 John J. Normile (pro hac vice)                     Christopher A. Pinahs (pro hac vice)
 Gasper J. LaRosa (pro hac vice)                    Kelsey J. McElveen (pro hac vice)
 Kevin V. McCarthy (pro hac vice)                   Emily J. Tremblay (pro hac vice)
 Adam M. Nicolais (pro hac vice)                    Ellen K. Levish (pro hac vice)
 JONES DAY                                          ROBINS KAPLAN LLP
 250 Vesey Street                                   800 LaSalle Avenue
 New York, NY 10281                                 Suite 2800
 Telephone: (212) 326-3939                          Minneapolis, MN 55402
       Case 1:15-cv-13099-FDS Document 296 Filed 09/10/21 Page 5 of 13




Facsimile: (212) 755-7306                (612) 349-8500
jjnormile@jonesday.com                   JHoldreith@RobinsKaplan.com
gjlarosa@jonesday.com                    CPinahs@RobinsKaplan.com
kmccarthy@jonesday.com                   KMcElveen@RobinsKaplan.com
anicolais@jonesday.com                   ETremblay@RobinsKaplan.com
                                         ELevish@RobinsKaplan.com
Gregory Castanias (pro hac vice)
Jennifer L. Swize (pro hac vice)         Oren D. Langer (pro hac vice)
JONES DAY                                ROBINS KAPLAN LLP
51 Louisiana Avenue, N.W.                399 Park Avenue
Washington, D.C. 20001                   Suite 3600
Telephone: (202) 879-3939                New York, NY 10022
Facsimile: (202) 626-1700                (212) 980-7400
gcastanias@jonesday.com                  OLanger@RobinsKaplan.com
jswize@jonesday.com
                                         Attorneys for Defendant
Pablo D. Hendler (pro hac vice)
POTOMAC LAW GROUP, PLLC
1177 Avenue of the Americas, 5th Floor
New York, NY 10036
Telephone: (914) 893-6883
Facsimile: (202) 318-7707
phendler@potomaclaw.com

Attorneys for Plaintiffs
        Case 1:15-cv-13099-FDS Document 296 Filed 09/10/21 Page 6 of 13




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the NEF and paper copies will be sent
to those indicated as non-registered participants on September 10, 2021.

                                                     /s/ Christopher M. Morrison
                                                     Christopher M. Morrison
                         Case 1:15-cv-13099-FDS Document 296 Filed 09/10/21 Page 7 of 13




                   APPENDIX A TO JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT


          Claim Term           Plaintiffs’ Proposed   Plaintiffs’ Supporting      Defendant’s Proposed          Defendant’s
                                  Construction               Evidence                 Construction           Supporting Evidence


     ’961 Patent

1.   abuse deterrent dosage   dosage form including   ’961 patent at 1:1-2,       “dosage form that is       See, e.g., ’961 patent at
     form                     a means of causing a    1:27-41, 4:27-29, 3:11-     subject to less            2:31-39, 2:52-61, 2:66-
                              reduced potential for   15, 5:33-36, 6:52-57,       parenteral, intranasal,    3:2, 3:7-10, 3:15-19,
                              abuse                   6:64-7:14, 15:28-           or oral abuse than other   3:44-54, 4:27-29,
                                                      23:51, 15:62-16:31,         dosage forms,” or to       31:14-41:35, see also
                                                      17:42-43, 17:43-46,         preserve validity,         id. at claims 1-17.
                                                      17:64-18:7, 19:41-44,       “dosage form that
                                                      19:54-55, 28:35-41.         implements the use of      See, e.g., D.I. 188, Exs.
                                                                                  an aversive agent to       B-G; Constantinides
                                                      ’961 patent at claims 1,    deter abuse”               Dep. at 46:14-21,
                                                      4-6, 8-10, 12-14, and                                  47:16-19, 65:18-20,
                                                      16; id. at 2:44-51, 8:14-                              72:17-23, 78:23-80:8,
                                                      19, 15:28-23:53, 6:64-                                 80:22-81:5, 82:13-23,
                                                      7:12, 28:36-41, 2:48-                                  82:24-83:3, 83:17-22,
                                                      51, 3:31-32, 33:8-46,                                  91:17-92:4, 92:22-
                                                      33:42-45, 2:63-64,                                     93:4, 99:25-100:5
                                                      3:15-16, 3:4, 6:27-30,
                                                      6:52-57, 2:44-47, 2:28-
                                                      51, 2:56-61, 2:62-66,
                                                      3:3-7, 3:11-15, 3:26-
                                                      33, and Example 3.
                             Case 1:15-cv-13099-FDS Document 296 Filed 09/10/21 Page 8 of 13




             Claim Term            Plaintiffs’ Proposed     Plaintiffs’ Supporting     Defendant’s Proposed        Defendant’s
                                      Construction                 Evidence                Construction         Supporting Evidence

                                                            See, e.g.,
                                                            Constantinides Dep.
                                                            Tr. at 43:7-21, 43:22-
                                                            44:11, 45:16-46:7,
                                                            97:2-99:13.

                                                            Exhibits 1-20 to
                                                            Plaintiffs’ Preliminary
                                                            Brief re ’961 patent
                                                            (D.I. 187-1 to D.I. 187-
                                                            20).

                                                            Exhibits 21-26 to
                                                            Plaintiffs’ Responsive
                                                            Brief re ’961 patent
                                                            (D.I. 195-2 to D.I. 195-
                                                            7).

                                                            Constantinides
                                                            Declarations in support
                                                            of Plaintiffs’
                                                            Preliminary and
                                                            Responsive Briefs re
                                                            ’961 patent
                                                            (D.I. 187-21; D.I. 195-
                                                            1 1).

1
    In conjunction with its Responsive Claim Construction Brief, Purdue filed a supplemental declaration of its expert Panayiotis
                           Case 1:15-cv-13099-FDS Document 296 Filed 09/10/21 Page 9 of 13




          Claim Term            Plaintiffs’ Proposed     Plaintiffs’ Supporting     Defendant’s Proposed         Defendant’s
                                   Construction                 Evidence                Construction          Supporting Evidence

 2.   homogenous mixture       a single-phase mixture    ’961 patent at 1:1-2,      a mixture where the      See, e.g., ’961 patent at
                               having uniform            1:27-41, 4:27-29, 3:11-    ingredients are          15:30-23:51, 41:1-3,
                               composition and           15, 5:33-36, 6:52-57,      uniformly distributed    see also id. at Example
                               properties throughout     6:64-7:14, 15:28-          and need not form a      16, claims 1-17
                                                         23:51, 15:62-16:31,        single phase
                                                         17:42-43, 17:43-46,                                 See, e.g., D.I. 188, Exs.
                                                         17:64-18:7, 19:41-44,                               B-G; D.I. 197, Exs. H-
                                                         19:54-55, 28:35-41.                                 I; McConville Decl. ¶¶
                                                                                                             19-32, Exs. 1-4;
                                                         ’961 patent at 17:42-                               McConville Dep. at
                                                         52; 17:64-18:25, and                                72:17-73:13, 74:10-23,
                                                         Examples 1, 2, 4-6, 9.                              260:20-261:24;
                                                                                                             Constantinides Dep.
                                                         Exhibits 1-20 to                                    at 41:24-42:8, 105:2-
                                                         Plaintiffs’ Preliminary                             11, 107:21-25, 108:23-
                                                         Brief re 961 patent                                 109:4, 109:16-19,
                                                         (D.I. 187-1 to D.I. 187-                            110:14-25, 111:13-
                                                         20).                                                17, 112:21-113:5,
                                                                                                             114:18-24, 115:20-
                                                         Exhibits 21-26 to                                   118:14, 119:23-120:11,
                                                         Plaintiffs’ Responsive                              120:23-121:4, 123:20-
                                                         Brief re ’961 patent                                23, 124:18-125:3,
                                                         (D.I. 195-2 to D.I. 195-                            125:16-19, 146:11-24,
                                                         7).                                                 147:22-25, 148:11-15,
                                                                                                             155:5-156:16, 157:24-


Constantinides, Ph.D. (D.I. 195-1). On October 16, 2018, Collegium filed a Motion to Strike this supplemental declaration. (D.I. 203).
Plaintiffs opposed Collegium’s motion. (D.I. 207.)
             Case 1:15-cv-13099-FDS Document 296 Filed 09/10/21 Page 10 of 13




Claim Term        Plaintiffs’ Proposed   Plaintiffs’ Supporting    Defendant’s Proposed      Defendant’s
                     Construction               Evidence               Construction       Supporting Evidence

                                         Constantinides                                   158:4, 158:7-17, 58:18-
                                         Declarations in support                          159:8, 160:21-25,
                                         of Plaintiffs’                                   161:8-162:12, 163:13-
                                         Preliminary and                                  18, 166:9-18, 167:6-
                                         Responsive Briefs re                             12, 167:18-20, 168:3-
                                         ’961 patent (D.I. 187-                           15, 169:24-170:2,
                                         21; D.I. 195-1).                                 171:11-15

                                         See, e.g., McConville
                                         Dep. Tr. at 33:11-
                                         34:16, 39:25-40:4,
                                         49:18-50:9, 52:19-
                                         53:9, 55:25-56:4,
                                         56:22-57:16, 58:5-11,
                                         62:3-13, 62:3-6, 64:2-
                                         5, 64:17-23, 68:5-25,
                                         69:7-16, 72:17-73:13,
                                         74:10-23, 74:24-75:3,
                                         75:10-22, 75:23-24,
                                         90:15-17, 90:3-17,
                                         91:13-16, 91:3-10,
                                         91:13-16, 103:7-
                                         104:10, 118:12-120:3,
                                         118:18-22, 120:20-
                                         121:3, 122:6-10,
                                         128:10-19, 141:6-15,
                                         145:4-146:11, 151:25-
                                         152:7, 154:5-12,
                                         156:13-157:14, 157:18-
                          Case 1:15-cv-13099-FDS Document 296 Filed 09/10/21 Page 11 of 13




          Claim Term             Plaintiffs’ Proposed     Plaintiffs’ Supporting     Defendant’s Proposed        Defendant’s
                                    Construction                 Evidence                Construction         Supporting Evidence

                                                          21, 158:8-12, 160:22-
                                                          161:10, 163:19-24,
                                                          163:25-164:5, 164:9-
                                                          20, 169:25-170:4,
                                                          170:11-18, 175:24-
                                                          176:12, 177:5-9,
                                                          177:21-23, 186:25-
                                                          187:14, 190:4-14,
                                                          195:23-196:6, 195:9-
                                                          197:6, 203:12-204:15,
                                                          206:21-207:2, 210:6-
                                                          15, 210:16-212:5,
                                                          218:25-219:5, 226:8-
                                                          18, 233:8-12, 235:23-
                                                          25, 236:18-19, 245:12-
                                                          25, 245:23-25, 248:15-
                                                          23, 248:20-23, 248:8-
                                                          23, 251:19-24, 251:19-
                                                          252:6, 258:20-259:5,
                                                          262:2-12

     ’434 Patent

1.   dissolving the resultant   plain and ordinary        ’434 patent at claims 3-   creating a solution of   ʼ434 patent at claim 1,
     oxycodone free base or     meaning (i.e., creating   5, 8:12-25, 21:14-15,      the resultant            25:26-33, 25:37-50;
     oxycodone HCl from         a solution of the         25: 31-32, 26:4-5, 35:     oxycodone free base or   25:66-26:5, 26:1-30;
     step (i) in a suitable     oxycodone free base or    21-25, and Examples 1,     oxycodone HCl from       26:40-46, 27:1-12,
     recrystallization          oxycodone HCl from        2, 3, 5                    step (i) for
                          Case 1:15-cv-13099-FDS Document 296 Filed 09/10/21 Page 12 of 13




          Claim Term           Plaintiffs’ Proposed     Plaintiffs’ Supporting     Defendant’s Proposed          Defendant’s
                                  Construction                 Evidence                Construction           Supporting Evidence

     solvent                  step (i) with a solvent                              recrystallization at or    31:13-15, 35:2-14,
                              that is capable of        Exhibits 1-3 to            above 70 degrees           36:9-14.
                              recrystallization.)       Plaintiffs’ Preliminary    Celsius using a solvent
                                                        Brief re ’434 patent       where oxycodone HCl        Exhibits 4 – 9 to
                                                        (D.I. 288-1 to D.I.        or oxycodone free base     Collegium’s Opening
                                                        288-3).                    is reasonably soluble at   Claim Construction
                                                                                   temperatures above         Brief re: ʼ434 patent
                                                                                   room temperature and       (D.I. 289-4 – 289-9)
                                                                                   insoluble or nearly
                                                                                   insoluble at
                                                                                   temperatures at or
                                                                                   below room
                                                                                   temperature, and where
                                                                                   the impurity is soluble
                                                                                   at or below room
                                                                                   temperature or
                                                                                   insoluble at all
                                                                                   temperatures

2.   cooling the              lowering the              ’434 patent at claim 1,    lowering the               ʼ434 patent at claim 1,
     recrystallization        temperature to cause      7:5-13, 8:12-13, 8:24-     temperature to cause       25:44-50, 26:25-29,
     solvent to precipitate   purified                  34                         purified                   35:2, 35:13-14
                              oxycodone free base or                               oxycodone free base or
                              oxycodone HCl to          ’919 patent at claims 1,   oxycodone HCl to           Exhibits 6 – 9 to
                              come                      2, 16, 22                  come                       Collegium’s Opening
                              out of solution                                      out of solution in         Claim Construction
                                                        Exhibits 1-3 to            crystalline form           Brief re: ‘434 patent
                                                        Plaintiffs’ Preliminary                               (D.I. 289-6 – 289-9)
                                                        Brief re ’434 patent
             Case 1:15-cv-13099-FDS Document 296 Filed 09/10/21 Page 13 of 13




Claim Term        Plaintiffs’ Proposed   Plaintiffs’ Supporting     Defendant’s Proposed      Defendant’s
                     Construction               Evidence                Construction       Supporting Evidence

                                         (D.I. 288-1 to D.I. 288-
                                         3).

                                         Exhibit A to Plaintiffs’
                                         Reply Brief re ’434
                                         patent (D.I. 293-1).
